Case 8:19-cv-01053-JLS-JDE Document 43 Filed 11/27/19 Page 1 of 2 Page ID #:605




   1

   2

   3

   4

   5

   6

   7

   8
                         UNITED STATES DISTRICT COURT
   9
          CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
  10

  11
       ADLIFE MARKETING &                    Case No. 8:19-cv-01053-JLS-JDE
  12
       COMMUNICATIONS CO., INC.,
  13
                       Plaintiff,            Hon. Josephine L. Staton
  14
                 v.
  15                                         ORDER DEEMING
     JETRO CASH & CARRY
  16 ENTERPRISES, LLC, JETRO                 WITHDRAWN PLAINTIFF’S
                                             MOTION TO DISMISS AND
  17 HOLDINGS, LLC, AND                      ORDER EXTENDING TIME
     RESTAURANT DEPOT, LLC,
  18
                       Defendants.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                           -1-
Case 8:19-cv-01053-JLS-JDE Document 43 Filed 11/27/19 Page 2 of 2 Page ID #:606




   1
             Having considered the Joint Stipulation submitted by the parties, IT IS
   2
       HEREBY ORDERED AS FOLLOWS:
   3
             1.    The Court accepts Plaintiff’s withdrawal of its motion (Dkt. No. 31) to
   4
       dismiss the counterclaims in the Answer and First Amended Counterclaims;
   5
             2.    Defendants may again amend their Answer by filing and serving a
   6
       Second Amended Answer, including a single counterclaim for breach of the implied
   7
       covenant of good faith and fair dealing, on or before November 27, 2019; and
   8
             3.    Plaintiff shall answer or move with respect to the counterclaim in the
   9
       Second Amended Answer on or before December 11, 2019.
  10
             IT IS SO ORDERED.
  11

  12          Dated: November 27, 2019
  13
                                                     _______________________________
  14                                                 Hon. Josephine L. Staton
  15
                                                     United States District Court Judge

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                               -2-
